DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an extension/contraction mechanism having two drive sources; and a second drive source is able to transmit a drive force to the sending/pulling part and the turning part via a gear group, wherein when a rotational speed to be transmitted to the sending/pulling part in order to rotate the sending/pulling part by the first drive source is equal to a rotational speed to be transmitted to the sending/pulling part in order to rotate the sending/pulling part by the second drive source, the extension/contraction part turns via the turning part, and when the rotational speed to be transmitted to the sending/pulling part in order to rotate the sending/pulling part by the first drive source is different from the rotational speed to be transmitted to the sending/pulling part in order to rotate the sending/pulling part by the second drive source, the extension/contraction part is extended or contracted and the remaining structure of claim 1.
The closest prior art is Japanese Patent No. JP2019138356 to Yoshida that teaches an extension and contraction mechanism with two motors.  However, the Yoshida patent lacks a teaching that the motors can have a different rotational speed from each other. One having ordinary skill in the art before the effective filing date of the subject invention would not have modified the Yoshida patent to have the motors turn at different speeds without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,566,092 to Paton et al. teaches an extension mechanism in the form of a screw.
U.S. Patent No. 5,588,258 to Wright et al. teaches an extension/contraction mechanism.
Japanese Patent No. JP2007192257 to Namiki et al. teaches a single motor extension/contraction mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655